 

EXHIBIT 10.1

 

May 21, 2015

Paul Rutenis

876 Brunello Court

Allen, TX 75013

 



Dear Paul:  

 

I am pleased to offer you the position of Executive Vice President,
Merchandising, Planning & Replenishment and Logistics for West Marine, Inc. and
it subsidiaries (collectively, the “Company”). We are looking forward to you
joining our team.  

 

This offer of employment is conditioned on your satisfactory completion of
certain requirements, as more fully explained in this letter and your employment
is subject to the terms and conditions set forth in this letter.  

 



Position Title: Executive Vice President, Merchandising, Planning &
Replenishment and Logistics.  Your principal place of employment will be at our
support center located in Watsonville, CA, subject to business travel as needed
to properly fulfill your employment duties and responsibilities.     Reports To:
Matt Hyde – CEO and President.        Annual Base Salary: This position offers
an initial bi-weekly salary of $15,384.61 which is the equivalent of $400,000.00
on an annual basis. Your base salary is subject to review at least annually and
is payable in accordance with the Company’s standard payroll practices,
including all withholding and deductions as required by law.     Annual Bonus:
During your employment, you will be eligible to participate in the Company’s
annual bonus plan on the same terms and conditions as other similarly situated
executives. Your target bonus payout opportunity will be 60% of your annual base
salary. Actual payments will be determined per the company plan. If the bonus is
earned, You must remain employed on the date the payout is made.     Sign-On
Bonus: One time sign on bonus of $75,000 gross, to be paid within two weeks of
hire. If you terminate employment with West Marine within one year of your
employment start date, you will reimburse West Marine 100% of the sign on bonus.

 

Relocation:

Subject to the conditions described below, the Company will reimburse you the
following relocation expenses:


1. Company will pay full amounts to pack and move household belongings and
personal vehicles.

 

2. Temporary housing for up to six months.

 

3. Reasonable commute travel between Texas and California for the first 6-12
months for you (two to three times per month) as well as periodic (monthly)
trips for your family.

 

4. A One-time lump sum payment of $10,000 gross to cover incidentals incurred
throughout the course of your relocation to California; and

 

Under the terms of the West Marine Relocation Policy, if you terminate
employment with West Marine within one year of relocating, you will reimburse
West Marine 100% of the amount received for such relocation expenses. Relocation
to be completed no later than one year from hire date.

 

Upon acceptance, we will have you work directly with our Relocation Specialist
to make your arrangements.

  

Benefits:

You will be eligible to participate in the associate benefit plans and programs
generally available to the Company's senior executives, including group medical,
dental, vision, 401(k), life insurance, and others, subject to the terms and
conditions of such plans and programs. In this regard you agree to the
applicable deductions for your contribution requirement from your paycheck, as
applicable. You will be credited with 4 weeks of paid vacation as of your hire
date. You will accrued 4 weeks of paid vacation annually. The Company reserves
the right to amend, modify or terminate any of its benefit plans or programs at
any time and for any reason. 

 



 

 

 



Equity Awards: 

 

 

 

 

 

 

 

 

 



The Restricted Stock Units and the Performance-Vested Restricted Stock Units
referenced below will be granted on the 10th business day of the calendar month
following your hire date, per the terms of the Company’s Omnibus Equity
Incentive Plan and Equity Award Grant Policy. 

 

Restricted Stock Units: Grant of 22,000 time-vested restricted stock units
(RSUs). The RSUs will vest over a three-year period at 33%, 33% and 34%,
respectively, on each anniversary following the grant date, assuming you remain
employed on each such date.  All RSUs for which restrictions have not lapsed
shall be forfeited and revert to the Company on your termination of employment. 

 

Performance Stock Units:  In addition to the time-vested RSUs, you also will be
granted the right to receive performance-vested Restricted Stock Units (PVUs),
subject to the achievement of a threshold performance goal described below.  The
number of PVUs will not be finalized until the end of the 2015 performance
period (which is the full 2015 fiscal year beginning January 4, 2015 and ending
on January 2, 2016). As a result, the actual number of PVUs you are granted will
be based on the Company’s performance against its Return on Invested Capital
(ROIC) goal for the fiscal 2015 performance period. The range of potential PVUs
you may receive is as follows (with the actual number interpolated on a
straight-line bases if the results are between threshold and maximum performance
payout percentages):



 



  Performance Level Number of PVUs ROIC Performance Goal %

Resulting Payout %  Earned

 

  Below Threshold 0 Under 5.05% 0%   Threshold 2,750 5.05% 50%   Target 5,500
5.73% 100%   Maximum 8,250 6.50% 150%

  





  Assuming the threshold is met and you remain employed, the PVUs will vest over
a three-year period at 33%, 33% and 34%, respectively, on each anniversary
following the grant date.  All PVUs for which restrictions have not lapsed shall
be forfeited and revert to the Company on your termination of employment      
All equity awards are subject to criteria approved by the Compensation and
Leadership Development Committee of the Board of Directors and the terms of the
Company’s Equity Award Grant Policy, the Omnibus Equity Incentive Plan, and
applicable equity award agreements.     Clawback: Any amounts payable hereunder
are subject to any policy (whether currently in existence or later adopted)
established by the Company providing for clawback or recovery of amounts that
were paid to you. The Company will make any determination for clawback or
recovery in its sole discretion and in accordance with any applicable law or
regulation and the policy.     Withholding: All forms of compensation paid to
you as an associate of the Company shall be less all applicable withholdings and
deductions.     Stock Ownership Requirements: As an Executive Vice President of
the Company, you will be required to comply with the Company's Stock Ownership
Policy.



 







At-Will Employment:

Your employment with West Marine is for no specific period and constitutes
“at-will” employment. As a result, you or the Company are free to terminate the
employment relationship at any time, with or without notice and for any reason
or for no reason.

 

Severance

 

If your employment with the Company is involuntarily terminated for reasons
other than cause or a breach by you of the terms and conditions of this letter
(including, but not limited to, a breach of any of the representations contained
herein), subject to your execution, and non-revocation, of a release of claims
in a form provided by the Company, you will be eligible to receive severance in
accordance with the Company’s Executive Officer Severance Plan. 

 



 

 

 

Contingent Offer:

This offer is contingent on:

 

1.   Verification of your right to work in the United States, as demonstrated by
your completion of an I-9 form upon hire and your submission of acceptable
documentation (as noted on the I-9 form) verifying your       identity and work
authorization within three days of your Start Date;

2.   Satisfactory completion of reference checks;

3.   Satisfactory completion of a background investigation, for 8which the
required notice and consent forms are attached to this letter; and

4.   The approval of your appointment and compensation package by the Company’s
Board of Directors or its appropriate committee.

 



  This offer will be withdrawn if any of the above conditions are not satisfied.
    Start Date: August 10, 2015, subject to the satisfaction of all of the
conditions described in this letter.     Representations: By accepting this
offer, you represent that you are able to accept this job and carry out the work
that it would involve without breaching any legal restrictions on your
activities, such as non-competition, non-solicitation or other work-related
restrictions imposed by a current or former employer. You also represent that
you will inform the Company about any such restrictions and provide the Company
with as much information about them as possible, including any agreements
between you and your current or former employer describing such restrictions on
your activities. You further confirm that you will not remove or take any
documents or proprietary data or materials of any kind, electronic or otherwise,
with you from your current or former employer to the Company without written
authorization from your current or former employer, nor will you use or disclose
any such confidential information during the course and scope of your employment
with the Company. If you have any questions about the ownership of particular
documents or other information, you should discuss such questions with your
former employer before removing or copying the documents or information.    
Governing Law: This offer letter shall be governed by the laws of California,
without regard to conflict of law principles.

 



To indicate your acceptance, please sign, date and return this letter to me via
fax at (831) 768-5223.

 

Welcome aboard Paul! Our entire team looks forward to working with you.

 

Sincerely,

 

Matt Hyde

CEO, President

 

I, Paul Rutenis, have read, understood and officially accept all of the terms of
the above offer of employment with West Marine. I have not relied on any
agreements or representations, express or implied, that are not set forth
expressly in the foregoing letter, and this letter supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to the subject matter of this letter.

 



/s/ Paul Rutenis   5-21-15 Signature   Date

 



 

 